           Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 1 of 87


                                                                                                    EXHIBIT B
                                IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF NEW YORK


        NICHOLAS PARKER, on behalf of himself                CASE NO. 17-CV-5353-GBD
        and all others similarly situated
                                                             JUDGE GEORGE B. DANIELS
                        Plaintiff,

        vs.                                                  DECLARATION OF WILLIAM A.
                                                             DONAHUE, JR., PH.D.
        UNITED INDUSTRIES CORPORATION,

                        Defendant.


 I.           INTRODUCTION

              1.      I have been asked to provide expert testimony on behalf of the Defendant, United

      Industries Corporation, in the action captioned Parker v. United Industries Corporation, United

      States District Court, Southern District of New York, Case No. 1:17-cv-05353.

              2.      At trial, I intend to testify as to the efficacy of Cutter Natural Insect Repellent

      (“Cutter Natural”) for repelling mosquitoes. For the reasons stated herein, it is my expert opinion

      that Cutter Natural is effective in providing bite protection/repellency against mosquitoes. In my

      expert opinion, Cutter Natural does repel mosquitoes and provides a level of protection against

      mosquito bites for various protection times. I hold these opinions to a reasonable degree of

      scientific certainty.

              3.      I reserve the right to supplement, change, clarify, or modify my opinions should

      information become available to me. I also reserve the right to submit a rebuttal report in response

      to any expert report(s) submitted by the Plaintiffs.


II.           EDUCATION

              4.      A copy of my curriculum vitae is attached as Exhibit A.
    Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 2 of 87




       5.      My education includes a B.A. in Biological Science from San Jose State University

(1978) and a Ph.D. in entomology from Texas A&M University (1993). After completing my B.A.,

I worked in the basic research laboratories at Zoecon Corporation, Palo Alto, California for over

three years as a formulation biologist screening and evaluating a diverse group of products against

a variety of insects and arthropods, including mosquitoes. I worked with other scientists to develop

research procedures for evaluating a broad base of insect control agents, including insect growth

regulators, pyrethroid and bacterial insecticides, pheromones, aggregation and food attractants, as

well as novel formulations.

       6.      In 1983, I transferred to Zoecon Industries in Dallas, Texas to manage a product

development group working on companion animal and consumer products. I later switched

functions to a Senior Research Scientist, conducting a series of research and development efforts

for many divisions within the company. This position required collaborative projects with

universities, government agencies, and other consumer and professional pest control industry

partners.

       7.      In 1987, I began working on my Ph.D. at Texas A&M University while still

employed with Zoecon. I resigned from Zoecon in 1992 to complete my Ph.D. on a full-time basis

and received my degree in 1993.

       8.      I moved from Texas to California in 1994 and started Sierra Research Laboratories

in Modesto, California as an independent contract laboratory specializing in efficacy studies to be

used primarily for product registrations with agencies such as the United States Environmental

Protection Agency (EPA), individual states, and international bodies. My focus was to provide

research and development support in the areas of urban and veterinary entomology for products




                                                 2
     Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 3 of 87




and formulations such as insect growth regulators, pesticides, attractants, repellents, devices, traps,

and novel ideas for a number of companies both in the U.S. and internationally.

       9.      My areas of expertise include research and product development of new or novel

pesticides and/or formulations and devices for the control of pests in the areas of urban, medical,

veterinary, and specialty products entomology. Additional areas of my specialties include

experimental design, protocol development, and consulting in the conduct of efficacy studies to be

used for scientific and/or regulatory support in the U.S., as well as internationally, for a diverse

client base. I also conduct laboratory and field research on an independent contract basis, which

may be conducted under EPA guidelines (40 Code of Federal Regulations (CFR) Part 160 -

FIFRA), for Good Laboratory Practice (GLP), as well as non-GLP and basic applied research

methods. One area of my specialized research is on flea and tick control products for use on

companion animals with an emphasis on insect growth regulators (IGR) and insecticide

combinations. Other areas of my research expertise are in livestock and urban entomology as it

pertains to new product development. Since founding Sierra Research Laboratories, the lab has

expanded to include the evaluation of various pesticide products, including herbicides,

rodenticides, and molluscicides for professional and consumer products.

       10.     I have also conducted research on attractants and repellents of arthropods as the

Study Director or the Principal Investigator, with many studies involving mosquito repellents,

including 25(b) products. These studies were conducted both in the laboratory and under field

conditions, applying both GLP and non-GLP approaches. I am also the Independent Quality

Assurance Unit (QAU) for GLP studies involving repellents on humans, dogs, cats and horses for

several laboratories.




                                                  3
          Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 4 of 87




             11.     I continue to expand and update my professional training, scientific publications,

      and scientific presentations related to my profession.


III.         DATA AND OTHER INFORMATION CONSIDERED

             12.     In connection with my providing expert services in this matter, I reviewed the

      following three repellent efficacy reports



                                   I also reviewed the deposition transcript of testimony given by named

      Plaintiff Nicholas Parker.


IV.          COMPENSATION

             13.     I am being compensated for my work as an expert in this case at a rate of $250 an

      hour for consulting and at a rate of $500 an hour for depositions and court testimony.


 V.          OTHER TESTIMONY

             14.     During the previous four years, I testified as an expert witness at deposition and

      trial in the matter captioned Christina Acoba, et al. v. Olivera Egg Ranch, LLC, et al., Case No.

      1:12-CV220408 in the Superior Court of California, County of Santa Clara.


VI.          GENERAL DISCUSSION OF BLOOD-FEEDING ARTHROPODS

             15.     The discussion in this section is based upon well established and recognized

      academic, scientific, and industry principles relating to blood-feeding arthropods.

             16.     Blood-feeding arthropods, including mosquitoes, use a number of host-associated

      cues to search out and locate suitable hosts (including people) that can supply them with blood

      meals, meals which enable the blood-feeding arthropods to produce eggs and maintain or increase

      the population of their species within a given ecosystem. The cues vary and can function at a


                                                        4
     Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 5 of 87




distance, whether on or relatively close to the host, and attract biting behaviors that lead to biting

responses and, ultimately, engorgement and mating. After engorgement and mating, the arthropod

leaves the host, digests the blood meal, and seeks the appropriate environment or habitat to lay her

eggs.

        17.     Some of the host-associated and environmental cues that attract arthropods,

including mosquitos, to their hosts, including people, include: warmth or temperature gradients;

moisture; humidity; wind speed; host odors (kairomones); chemical attractions, such as

pheromones, carbon dioxide, lactic acid; time of day or night; host specificity, availability, activity,

movement, dark colors, and even skin texture. The host-seeking process is not completely

understood and there are likely multiple mechanisms and combinations of cues that ultimately

result in successful blood feeding and reproduction.

        18.     Arthropods are equipped with receptors that detect chemicals, either by olfactory

(“smell”) or gustatory (“taste”), primarily located on the antennae and palps (mouth parts). These

organisms also possess mechano-receptors all over their bodies that detect changes in their

environment; including gravity, air/water movement, sound, images, temperature, and mechanical

distortions of the body such as blood-meal volume (pressure) and orientation in the environment.

        19.     The interactions between the host, blood-feeding arthropods and the environment

are complex and vary between species and within various environments, producing a fascinating

biological and ecological process.

        20.     With respect to mosquitoes, these complex processes can vary between regions of

the world (tropical, sub-tropical, temperate, alpine, etc.), the time of year that is ideal for each

mosquito species (there are dozens that affect humans), and the time of day in which mosquitoes

are active. Mosquito biting pressure ebb and flow as new cohorts of adult mosquitoes emerge from



                                                   5
       Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 6 of 87




   their breeding areas seeking that first blood meal. For example, times can vary from right after

   snow melt in colder climates to pretty much year-round in the tropics.

          21.     Host susceptibility for mosquito attraction and blood feeding also varies between

   species and even between individuals (e.g., people) of that species. For example, many people

   report rarely, if ever, being bitten by mosquitoes, while others are highly attractive to mosquitoes.

   I have personally observed this phenomenon in field-testing situations where some people

   experience complete protection times (CPT) of less than an hour, while other test subjects,

   subjected to the same formulation and tested in the same environment, demonstrate CPT of 12-

   hours or greater.


VII.      REGULATION OF INSECT, INCLUDING MOSQUITO (ARTHROPOD)
          REPELLENTS

          22.     Pesticide products and chemical substances are regulated by a myriad of U.S. laws

   as set forth under the Toxic Substance Control Act (TSCA) (15 U.S.C. §§ 2601, et seq.), Federal

   Insecticide, Fungicide, and Rodenticide Act (FIFRA) (7 U.S.C. §§ 136, et seq.), and Section 408

   of the Federal Food, Drug and Cosmetic Act (FFDCA) (21 U.S.C. § 346a). The Federal law most

   relevant to the discussion of Cutter Natural Insect Repellent (“Cutter Natural”) is FIFRA.

          23.     FIFRA regulates pesticides. The law provides, among other things, that pesticides

   that meet certain characteristics do not need to comply with certain FIFRA regulatory

   requirements. These products are referred to as Minimum Risk pesticides, aka “25(b)” products,

   and they do not need to be registered with the EPA as long as the active and inert ingredients in

   the products comply with other relevant statutory regulations. Cutter Natural is a 25(b) product

   that meets the statutory requirements exempting it from registration with the EPA. FIFRA § 152.20

   states that EPA has determined, in accordance with FIFRA § 25(b)(1), that the listed ingredients



                                                    6
          Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 7 of 87




     are adequately regulated by another Federal Agency (i.e., FDA) and are therefore classified as

     generally recognized as safe, or “GRAS,” and can be used in EPA-exempt formulations.

            24.     Products formulated with 25(b) ingredients, including Cutter Natural, are exempt

     from the testing and evaluation requirements imposed on FIFRA-regulated products. Products

     formulated with 25(b) active ingredients do not require EPA registration before they can be

     marketed because the ingredients in such products are generally recognized as safe, as originally

     determined by FDA and adopted by EPA.

            25.     The exemption of 25(b) products from FIFRA registration has shifted responsibility

     for registration of such products to each individual state. Currently over 40 states require

     registration of 25(b) products. In addition, the following states today require that companies submit

     efficacy data along with their application for registration of 25(b) products: Indiana, Kansas,

     Maryland, Mississippi, Montana, Nebraska, New Mexico, and the District of Columbia. Other

     states reserve the right to request efficacy data, and all states reserve the right to impose additional

     registration/data requirements (such as submission of confidential statements of formula,

     analytical methods, etc.).


VIII.       BACKGROUND ON PERSONAL INSECT REPELLENT MARKET

            26.     In 1952, the chemical N,N-Diethyl-meta-toluamide or diethyltoluamide, also

     known as DEET, was identified as a repellent active ingredient by scientists working at U.S.

     Department of Agriculture laboratories in Beltsville, Maryland and Orlando, Florida. DEET was

     soon recognized as an active insect repellent ingredient providing long protection time, broad

     spectrum of activity, and minimal irritation to humans. DEET entered the U.S. market in 1956 and

     was recognized as the dominant insect repellent by 1970; DEET is now considered the “Gold

     Standard” by which all insect repellents are judged.


                                                        7
      Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 8 of 87




         27.     DEET is used extensively around the world and is broadly recognized as having a

  good safety record. Relatively recent safety studies have attracted public attention, however, and

  generated concern about the safety of products containing DEET, including the extent to which

  the ingredient is absorbed through the skin, the neurotoxic effects of high doses of DEET, and

  inhibition of acetylcholinesterase, skin irritation, drug interactions, and residues of DEET in fetal

  blood. These concerns contributed to the development of products that do not contain DEET.

         28.     In an effort to identify and develop alternatives to DEET products, numerous

  companies have spent years in search of plant-based alternatives to DEET. This research,

  combined with efforts by companies to commercialize non-DEET mosquito repellents, confirms

  that the growing market for non-DEET repellent products is endless.

         29.     Public perception and consumer demand for “natural” products have opened up a

  whole new paradigm and market for the development and commercialization of insect repellents

  that are as green, plant-based, cruelty free, and non-DEET as possible, and products that are safe

  and effective not only for people but their pets and the environment as well.


IX.      DETERMINING PRODUCT EFFICACY

         30.     Section 25(b) personal insect repellents such as Cutter Natural primarily rely on

  laboratory testing to assess product efficacy. Laboratory tests have the advantage of being able to

  screen a number of compounds and formulations at a relatively low cost. Human arm-in-cage

  testing is the most generally recognized method for conducting efficacy tests of mosquitos. Such

  tests are reproducible, but it is important to note that results from tests can vary significantly

  depending on the particular pest species tested, age of the pest species, host or blood source,

  environmental conditions, formulation type, time of evaluation, and experimental variation within

  the test system.


                                                   8
      Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 9 of 87




X.       EVALUATION OF BIO RESEARCH TESTS

         31.     I reviewed three repellent efficacy reports on Cutter Natural conducted by Bio

  Research (Fresno, California):

                                                                 These reports are attached as Exhibits

  B, C, and D to this Declaration.




               Based on my review of the Bio Research reports, I concur with the peer-reviewers

  that the experimental design, conduct of the study, recording of data, results, discussion, and

  conclusions resulted in reliable scientific studies respecting the efficacy of Cutter Natural.

         32.     After reviewing each Bio Research report, I consulted




                                                    9
          Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 10 of 87




             33.    The following summarizes my assessment of each of the markers for Cutter Natural

      based on the average for all human subjects as determined by Bio Research’s tests:




             37.




             38.




XI.          PARKER’S DEPOSITION TESTIMONY DOES NOT CHANGE MY EXPERT
             OPINION THAT CUTTER NATURAL REPELS MOSQUITOES.

             39.    I read the transcript of the deposition taken of plaintiff Nicholas Parker. After

      reviewing Mr. Parker’s deposition, I cannot determine if he had been bitten by mosquitoes or some

      other insect or arthropod. Mr. Parker himself indicated he could not differentiate between bites

      from mosquitoes and other insects or “bugs.” (See Parker Dep. 60:19-21.) This did not surprise

                                                     10
       Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 11 of 87




   me. During the summer months, inclusive of Labor Day, upstate New York is host to a number of

   biting insects, including ticks, and it is difficult, if not impossible, for laypersons to identify the

   source of their bites.

           40.     Nothing in Mr. Parker’s testimony, particularly given his failure to identify the

   insects that purportedly bit him during his trip, alters my expert opinion, based on my analysis of

   the scientifically sound efficacy studies performed by Bio Research, that Cutter Natural is effective

   in repelling mosquitos. The fact that Mr. Parker claims to have been bitten by unidentified insects

   during a trip to upstate New York in 2015 does not alter my expert opinion that, based on the data

   presented, Cutter Natural repels mosquitos.


XII.       CONCLUSION

           41.     Based on my review and analysis of the studies performed by Bio Research on

   Cutter Natural, it is my expert opinion that Cutter Natural insect repellents do in fact repel

   mosquitoes.




                                                     11
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 12 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 13 of 87




                         EXHIBIT A




                                 13
    Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 14 of 87




                                   CURRICULUM VITAE

                         William A. Donahue, Jr., Ph.D.
Expertise:
Research and product development of new or novel pesticides and/or formulations and devices
for the control of pests in the areas of urban, medical, veterinary, vector and specialty products
entomology. Specialties include; experimental design, protocol development and consulting in
the conduct of efficacy studies to be used for scientific and/or regulatory support in the U.S. and
internationally for a diverse client base. Laboratory and field research on an independent
contract basis which can be conducted under U.S. EPA guidelines (40 CFR Part 160 - FIFRA)
for Good Laboratory Practice (GLP) Standards as well as non-GLP and basic applied research.
One area of specialized research is on flea and tick control products for use on companion
animals with emphasis on insect growth regulators (IGR) and insecticide combinations. Other
areas of research expertise are in livestock and urban entomology as it pertains to new product
development.

Employment History:
                              1994 – Present – President/Laboratory Director, Contract Research
                              & QAU - Sierra Research Laboratories, Inc., Modesto, CA

                              2000 – 2004 - Adjunct Faculty at Modesto Jr. College. Teach
                              Courses in Integrated Pest Management and Pesticide
                              Applications. Agriculture Department Advisory Committee
                              Member and Guest Lecturer (currently).

                              1992-93 – Research Assistant, Texas A&M University,
                              College Station, TX

                              1987-92 – Sr. Research Scientist, Zoecon/Sandoz Corporation,
                              Dallas, TX

                              1982-86 – Manager Pet Product Development, Zoecon
                              Industries, Dallas, TX

                              1979-82 – Formulations Biologist, Zoecon Corporation,
                              Palo Alto, CA

                              1978 – Pest Control Technician, Higdon Pest Control,
                              Cupertino, CA (summer intern)

                              1974-78 – Veterinary Assistant, Saratoga Pet Clinic,
                              Saratoga, CA

Consulting History:

                                                14
    Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 15 of 87




Acted as an advisor/consultant for clients regarding entomology litigation issues (non-trial or
deposition), media interactions (print, television, and radio), research programs, product
development and regulatory issues involving pesticide development and project management.
1983 to Present.


Litigation Support Experience:
2007 - Client: Carr & Farrel, LLP – Palo Alto, CA. Case: Spalding Laboratories, Inc. vs.
Arizona Biological Control dba ARBICO Organics. Project: Expert witness for a case involving
parasitic wasps and house flies in horse operations. QC experimentation (contract research) for
Spalding Laboratories, Inc.

2013 - 2014 - Client: Clapp, Moroney, Bellagamba, Vucinich, Beeman, Scheley: A Professional
Law Corporation - Pleasanton, CA. Case: Christina Acoba, et al. vs. Olivera Egg Ranch, LLC,
et al. Project: Expert witness for a case involving nuisance flies and odors from the egg ranch as
per neighbor complaints.

Client: Silicon Valley Expert Witness Group, Inc. – Retained as an expert witness in the field of
entomology.


Patents:
Pesticide Microemulsion Formulation, United States Patent Number 5,612,047, March
18,1997, Inventors: Duffy; Eric P. (Farmers Branch, TX); McDaniel, Jr.; Joe D.
(Carrollton, TX); Donahue; William A. (Dallas, TX).


Awards:
Livestock Insect Workers Conference - Industry Appreciation Award June 24, 2014 -
58th Annual Meeting San Diego, CA


Education:
1993 – Ph.D. Entomology, Texas A&M University.

1978 – B. A. Biological Science, San Jose State University




Professional Training:
                                                15
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 16 of 87




                    Strategy of Experimentation
                    DuPont Seminar – July 1986

                    Application of GLP to Field Studies – Feb. 27-28, 1992,
                    International Center for Health and Environmental
                    Education, Alexandria, VA

                    California Pesticide Regulations Course, Western
                    Agriculture Chemicals Association, Sacramento, CA
                    August, 1994, 1995, 1999.

                    Zoecon Corporation in-house training – various courses
                    on GLP training, statistics, media presentations and
                    training seminars, 1982-1992.

                    Qualified Applicators License, State of California,
                    Department of Pesticide Regulation, # QAL 104062 –
                    Demonstration and Research.

                    Good Clinical Practice – Achieving Quality and
                    Compliance at the Clinical Study Site – SQA. 28-29 April
                    2003, Seattle, WA

                    SQA 2004 Annual Meeting – Reno NV – FDA & EPA
                    GLP Training, 9 Sessions

                    USDA Laboratory Animal Research Facility, 2005 -
                    Present, Certificate # 93-R-0557

                    Professional Meetings – Annual

                    GLP (EPA) Training – 09 March 2009 – Modesto, CA – MK
                    Consulting

                    SQA Symposia, San Jose, CA – October 11-12, 2010 – Achieving
                    Consistency in GLP Inspections and Common Regulatory
                    Interpretations.

                    Western Plant Health Association 2014 Summer Regulatory
                    Conference, Sacramento, CA, July 30-31, 2014.

                    GLP (EPA) Training – 06 June 2018, Modesto, CA by MK
                    Consulting




                                     16
   Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 17 of 87




                            Western Plant Health Association 2014 Summer Regulatory
                            Conference, Sacramento, CA, July 25-26, 2018.


Professional Associations:
                            Entomological Society of America

                            Society for Vector Ecology

                            American Association of Veterinary Parasitology

                            American Mosquito Control Association

                            Society for Quality Assurance

                            Pesticide Applicators Professional Association

                            Pi Chi Omega – The National Professional Pest
                            Management Fraternity

Publications:
Staal, Gerardus B., Clive A. Henrick, David L. Grant, David W. Moss, Michael C. Johnston,
Robin R. Rudolph, and William A. Donahue. 1985. Cockroach Control with Juvenoids.
American Chemical Society Symposium Series No. 276. Bioregulators for Pest Control

Garg, Ramesh C. and William A. Donahue. 1989. Pharmacological Profile of Methoprene, an
Insect Growth Regulator, in Cattle, Dogs, and Cats. JAVMA,
Vol. 194, No. 3

Donahue, William A., Douglas N. VanGundy, William C. Satterfield, and Lezlee G. Coghlan.
1989. Solving a Tough Problem (Cockroaches/IGR’s). Pest Control 57(8):46, 47, 50

Donahue, Bill. 1990. The Resilient Flea, A Researcher’s Perspective. Veterinary Forum, July
pp. 53

Donahue, William A., Kraig A. Stemme. 1992. Integrated Pest Management for Flea Control.
Veterinary Technician, Vol. 13, No. 4, May 1992, Pg. 279

Donahue, William A. & Robert Young. 1992. Evaluating A synergized pyrethrin/(S)-
methoprene spray against feline flea infestations. Vet. Med. 87:999-1007.

Teel, P. D., W. A. Donahue, O.F. Strey & R. W. Meola, 1996. J. Med. Entomol, 33, 5:721-725.
Effects of pyriproxyfen on engorged females and newly oviposited eggs of the lone star tick,
Amblyomma americanum (Acari: Ixodidae).

                                             17
        Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 18 of 87




    Donahue, W. A. & R. Young, 1996. Vet. Med., Vol. 91, No. 11., pp. 1,000-1,005. Evaluation of
    a 1% and 2% (S)-methoprene collar against the hatch of cat flea eggs when worn by dogs and
    cats.

    Donahue, W. A., P. D. Teel, O.F. Strey & R. W. Meola. 1997, J. Med. Entomol. 34(2):206-211.
    Pyriproxyfen effects on newly engorged larvae and nymphs of the lone star tick, Amblyomma
    americanum (Acari: Ixodidae).

    Teel, Pete D., Sidney W. Hopkins, William A. Donahue, and Otto F. Strey. 1998. J. Med
    Entomol, 35, 4:483-488. Population Dynamics of Immature Amblyomma maculatum (Acari:
    Ixodidae) and Other Ectoparasites on Meadowlarks and Northern Bobwhite Quail to the Costal
    Prairie of Texas.

    Donahue Jr., William A., A.T. Showler, M.W. Donahue, B.E. Vinson, L. Hui and W.L.A.
    Osbrink. 2015 Biopesticides International, 11(2): 108-117. Knockdown and Lethal Effects of
    Eight Commercial Nonconventional and Two Pyrethroid Insecticides against Moderately
    Permethrin-resistant Adult Bed Bugs, Cimex lectularius (L.) (Hemiptera: Cimicidae)

XIII.William A. Donahue, Jr., Allan T. Showler, Michael W. Donahue, Bret E. Vinson and Weste
     L.A. Osbrink 2017 Journal of Economic Entomology, Volume 110, Issue 2, 1 April 2017, Pages
     776–782 Lethal Effects of the Insect Growth Regulator Cyromazine Against Three Species of
     Filth Flies, Musca domestica, Stomoxys calcitrans, and Fannia canicularis (Diptera: Muscidae)
     in Cattle, Swine, and Chicken Manure

    SRL Scientific Reports 1994 - Present: GLP & Non-GLP Studies - Approximately ±700, many
    submitted to US EPA and other regulatory agencies designed for product registrations and
    marketing claims for numerous clients.


    Presentations:
    University of Kentucky 1988 Fumigation Short Course. February 15-16. Fitting
    Insect Growth Regulators into Stored Product Pest Management.

    XVIII International Congress of Entomology. Vancouver, B.C. Canada. July 3 – 9,
    1988. Bioassay techniques for the evaluation of insecticides used in the control of
    Ctenocephalides felis Bouche’.

    E.S.A. Annual Meeting. San Antonio, TX. Dec. 10-14, 1989. A comparison of the
    Ovicidal activity of (S)-methoprene against Ctenocephalides felis in vivo and in vitro.

    National Conference on Urban Entomology. Feb. 25-28, 1990. A comparison of the ovicidal
    effect of (S)-methoprene against C. felis in vivo and in vitro.




                                                    18
   Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 19 of 87




1st Symposium on Ectoparasites of Pets. Moderator: Current Status and Recent Advances in
Rearing, Summary and Meeting Wrap-up. Lexington, KY. June 17-19, 1991.

E.S.A. Annual Meeting. Reno, Nevada. Dec. 8-11, 1991. An evaluation of a synergized
pyrethrin/methoprene pet pump spray against infestations of C. felis on cats.

42nd Annual North Carolina Pest Control Technicians School. Jan. 21-23, 1992. Principles on
Flea Control and Resistance Management.

Grayson County C.E.U. Conference, Sherman, TX, 1-12-93, Insecticide Resistance and
Resistance Management.

Second International Symposium on Ectoparasites of Pets, Lexington, KY. April 4-6, 1993.
Evaluation of Lufenuron, SAN-1259I and (S)-methoprene for systemic ovicidal activity in the
cat flea using an artificial membrane feeding system. Presented the Meeting Wrap-up.

American Association of Veterinary Parasitologist, 38th Annual Meeting July 17-20, 1993.
Minneapolis, MN Evaluation of a 1% and 2% (S)-methoprene collar against the hatch of cat flea
eggs when worn by dogs and cats.

E.S.A. Annual Meeting Indianapolis, IN, Dec. 12-16, 1993. Effects of pyriproxyfen on different
stages of the lone star tick, Amblyomma americanum.

Memphis Pest Management Conference. Jan. 23-26, 1994. Fleas: A Research Update.

National Conference on Urban Entomology, Atlanta, GA. Feb. 20-22, 1994. Effects of
pyriproxyfen on different stages of the lone star tick Amblyomma americanum.

Veterinary Pharmacology in the Pharmaceutical Industry, Ninth Biennial Symposium,
Kalamazoo, MI June 16-18, 1994. Ectoparasiticides.

American Association of Veterinary Parasitologist, 39th Annual Meeting July 9-12, 1994 San
Francisco, CA. Evaluation of Adulticidal/Ovicidal Activity of a (S)-methoprene/Synergized
Pyrethrin Microemulsion Dip Against Ctenocephalides felis (Bouche’) on Cats and Dogs, and
Adulticidal Action Against Rhipicephalus sanguineus on Dogs.

Texas A&M PCO Workshop for Advanced Learning. IGRs and How They Work. College
Station, TX. January 3-6, 1995.

Third International Symposium on Ectoparasites of Pets. Memorial Speaker, Moderator: Ticks
and Biting Flies, Meeting Wrap-up and Summary. Steering Committee Member. College
Station, TX, April 2-4, 1995.

B&G Chemicals and Equipment Co. 26th Annual Pest Management Conference & Expo;
Capitalizing on the Opportunities of IPM, Keynote Address, January 1996.



                                              19
   Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 20 of 87




National Conference on Urban Entomology, Feb. 18-20, 1996 Arlington, TX. “In vitro
Evaluation for Repellents of Adult Cat Fleas Using an Artificial Membrane Feeding System.

Society for Vector Ecology, Annual Conf. October 7-9, 1996 Berkeley, CA, Two (2)
Presentations; Fleas/Repellents/Membrane System and Pyriproxyfen/Ticks.

42nd Livestock Insect Workers Conference, Lethbridge, AB, Canada – June 21-24, 1998.
Evaluation of Larvadex 2SL and Neporex SG2 (cyromazine) against Fannia canicularis in
Poultry Houses located in Southern California.

Guest Lecturer – Modesto Jr. College & California State University Stanislaus. 1996 -
Present. Various topics in Entomology, Parasitology and Pesticide Research and Development.

Fourth International Symposium on Ectoparasites of Pets. Program Committee, Moderator,
Meeting Wrap-up and Summary. Riverside, CA. April 6-8, 1997.

Texas A&M University PCO Workshop for Advanced Learning. New Advances in Flea Biology
and Control. January 13-15, 1999

Zeneca Ant Workshop – Argentine Ants Biology and Ecology, San Antonio, TX, May 11-13,
1999

PAPA (Pesticide Applicators Professional Association) Seminars. 2000. Insecticide Resistance,
Tick Biology, Ant Biology and Integrated Pest Management.

6th International Symposium on Ectoparasites of Pets. Scientific Committee, Moderator,
Meeting Wrap-up and Summary. Westport, Co. Mayo, Ireland. May 12-15, 2001.

Pacific Branch – ESA “Field Evaluations of Selected Baits Against Foraging Yellowjackets,
Vespula pensylvanica, Located in Central California” June 16-19, 2002.
PAPA Seminars – 2003, 2006, 2008 Insecticide Resistance – How to Manage the Problem.
2004, 2005 – Nuisance Flies

Pacific Branch ESA, Bozeman MT. June 21-23, 2004, Laboratory and Field Efficacy
Evaluations for the Control of Carpenter Ants, C. modoc and C. vicinus in California

E.S.A. Annual Meeting, Salt Lake City, UT Nov. 14-17, 2004 “Flea and Tick Suppression in the
Home” and “Evaluation of Knockdown and Residual Efficacy of Synergized Pyrethrins and
Cyfluthrin on Leaf Surfaces Against Aedes aegypti in Central California”.

Society for Vector Ecology, 4th International Congress, October 2-7, 2005, Reno Nevada, Poster
Session – “Mosquito Collection and Rearing Techniques and the Conduct of Various Bioassays
Evaluating Compounds and Devices for the Control of Larval and Adult Mosquito Species
Obtained in Central California.” W.A. Donahue & SRL Staff




                                              20
   Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 21 of 87




PAPA Seminars – 2006 - Pesticide Research & Development, 2007 - IPM & Pesticide
Resistance.

E.S.A. Annual Meeting, Indianapolis, IN - Dec. 10-13, 2006 “Toxicity of Spinosad Treated
Substrates Against Susceptible Musca domestica, Fannia canicularis and Stomoxys calcitrans.
W.H. White, W.A. Donahue, et.al.

Bayer Animal Health Symposium, Joint Meeting of LIWC & ISEP, Lexington KY 2007,
"Evaluation of the Efficacy of Two Imidacloprid Bait Formulations for the Control of Naturally
Occurring Infestations of House Flies, Musca domestica in Three Central California Dairies".

California Poultry Association – QA Seminar – "Vector Pest Control" March 20, 2008

PAPA (Pesticide Applicators Professional Association) Seminars. 2008. Nuisance Ant Biology
and Control.

Clark Pest Control Commercial Pest Management Conference, March 10-11, 2009 Mating
Disruption using Pheromones in Commercial Buildings.

9th International Conference on Ectoparasites of Pets, Toulouse, France June 2009, “Evaluation
of the Insect Repellent Activity (Efficacy) of Icaridin 20% Spray (CENTAURA®) when Applied
to Pastured Horses”

PAPA (Pesticide Applicators Professional Association) Seminars – 2009 – 2012 “Bed Bugs –
Resurgence of an Old Pest: Biology and Ecology”. 2011- 2012 “Arthropod Pests of Livestock &
Pets”

National Conference on Urban Entomology, Portland, OR, May 16-19, 2010 “Conducting
Efficacy Studies (GLP and non-GLP) against Pest Species for EPA Product Registrations” and
“Laboratory and Field Efficacy Studies Against Polistes dominulus and Vespula pensylvanica
Evaluating Pressurized Aerosol Products”.

Livestock Insect Workers Conference – Knoxville, TN, June 2010 “Conducting Efficacy Studies
(GLP and non-GLP) against Pest Species for EPA Product Registrations” and “Laboratory &
Field Evaluations to Determine the Effectiveness of Neporex® 2SG against Fly Larvae from
Manure Samples Collected from Cattle, Swine and Poultry Operations in Central California and
Florida”.

ESA Annual Meeting, San Diego, CA – Dec. 12-15, 2010 “Field and Laboratory evaluations of
the Repellent Activity of Pyrethroids and Natural Products against Biting/Nuisance Flies and
Mosquitoes of Vertebrate Hosts”, “Evaluation of Pyrethroid Insecticides on Field Populations of
Lesser Mealworms, Alphitobius diaperinus as part of an IPM Program in Poultry Production”
and “Evaluation of Pyrethroid Susceptibility and the Effects of Insect Growth Regulators Against
the Common Bed Bug, Cimex lectularius in the Laboratory”.




                                              21
   Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 22 of 87



Mosquito & Vector Control Association of California, San Leandro, CA, Nov. 8, 2011 "Field &
Laboratory Evaluations of the Repellent Activity of Selected Compounds Against
Biting/Nuisance Flies and Mosquitoes of Vertebrate Pests"

ESA Annual Meeting, Reno, NV – Nov. 13-16, 2011 “Independent Contract Research
Laboratories - Small Fish in a Big Pond”

National Conference on Urban Entomology, Atlanta, GA, May 22, 2012 "Susceptibility of
Multiple Field Collected Strains of Bed Bug, Cimex lectularius to Selected Insecticides" and
"Evaluation of the Residual Activity and Repellency of Selected Insecticides Against Bed Bugs,
Cimex lectularius".

U. C. Riverside Entomology Department Seminar - "Urban and Veterinary Entomology
Research in an Industry Environment" Nov. 2, 2012

Nebraska Urban Pest Management Conference, Feb. 12-13, 2013 "Efficacy of Various
Insecticides Against Bed Bugs"

CAPCA (California Association of Pest Control Advisors) Seminar, Modesto, CA March 7,
2013 "Nuisance Flies: Biology and Control"

U. C. Riverside Urban Pest Management Seminar, March 26, 2013 "Bed Bugs: Resurgence of an
Old Pest: Biology and Ecology as it Relates to Pesticide Evaluations"

International Symposium on Ectoparasites of Pets, Munich, Germany, April 8-9, 2013
"Laboratory Evaluations of the Repellent Activity of Selected Compounds Against
Heamatophagus Arthropods"

LIWC (Livestock Insect Workers Conference) Lincoln City, NB, June 23-26, 2013, "Dose
Response Bioassays for Three Strains of House Flies Evaluating Permethrin, Deltamethrin,
Propoxur and Imidacloprid"

Pest World 2013 - NPMA, Phoenix, AZ, Control Solutions Inc. Seminar Oct. 24, 2013, "Insect
Growth Regulators: Discovery, Development and How They Work"

Science on Screen Series: The State Theater, Modesto, CA - A community and school district
educational series combining science and the arts, "Spiders" Oct. 13, 2013 "Entomology: A
Scientists Life" Oct. 30, 2013

ESA Annual Meeting, Austin, TX, Nov. 10-13, 2013, "Laboratory Evaluations of the Repellent
Activity of Selected Compounds Against Heamatophagus Arthropods"

Nebraska Urban Pest Management Conference, Feb. 18-19, 2014 "Chemical Control of Bed
Bugs" and "Insect Growth Regulators (IGRs) and How They Work for Bed Bugs and
Mosquitoes". Also Presented to CAPCA ED Seminar - June 12, 2014 - Newark, CA



                                              22
4147046.3
   Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 23 of 87




National Conference on Urban Entomology, San Antonio, Texas - May 18-21, 2014 "Laboratory
Efficacy Studies of Tekko™ Pro (1.3% Novaluron + 1.3% Pyriproxyfen) for the Control of
German Cockroaches, Blattella germanica"

Nebraska Urban Pest Management Conference, Feb. 10-11, 2015 "Efficacious Insecticides
Against Bed Bugs" and "Update on Insect Growth Regulators Against Fleas, Flies, Mosquitoes,
Bed Bugs and Ticks". Also Presented to CAPCA ED Seminar – March 11, 2015 - Modesto, CA

ESA Annual Meeting, Minneapolis, MN, Nov. 15-18, 2015, "Laboratory Evaluations of
Mosquito Repellents: Interactions of the Host, Environment & Vector in a Small World"

Target Specialty Products Fall 2015 Seminars “Bed Bug Resistance to Insecticides” and
“Biology & Management of American, Oriental and Other Outdoor Cockroaches” Ventura, CA
and Ontario, CA. Also presented at Chemtech Supply Seminar Mesa, AZ January 25, 2016.

Nebraska Urban Pest Management Conference, Feb. 9-10, 2016 "Why German Cockroaches Are
So Successful: Biology, Behavior & Physiology”, “Efficacy of Insecticides Against German
Cockroaches”, “Insect Repellents”.

U. C. Riverside Urban Pest Management Seminar, March 23, 2016 "Nuisance Flies: Biology and
Control"

International Congress of Entomology, Orlando, FL, USA Sept. 25-30, 2016 “Historical
Perspective: Aspects of Resistance Management in Cockroaches and Fleas.

Contra Costa County IPM Advisory Committee, May 18, 2017, “Using CO2 to Control
Burrowing Rodents” also Target Seminars Winter 2017.

Vertebrate Pest Conference – Rohnert Park, CA, Feb. 26-March 1, 2018, “Efficacy of IGI
Carbon Dioxide Gas to Kill Ground Squirrels & Pocket Gophers in Underground Burrows” also
in the Conference Proceedings.

Foster Farms Poultry – In-house Training Seminars, March 15, 2018, “Evaluation of Pyrethroid
Insecticides on Field Populations of Lesser Mealworms, Alphitobius diaperinus, as Part of an
Integrated Pest Management Program in Poultry Production” and “Nuisance Flies: Biology &
Control”

National Conference on Urban Entomology – Cary, NC, May 21-23, 2018 “A Historical
Perspective: Aspects of Resistance Management in German Cockroaches” also in the Conference
Proceedings.




                                             23
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 24 of 87




                         EXHIBIT B
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 25 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 26 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 27 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 28 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 29 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 30 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 31 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 32 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 33 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 34 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 35 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 36 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 37 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 38 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 39 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 40 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 41 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 42 of 87




                         EXHIBIT C
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 43 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 44 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 45 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 46 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 47 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 48 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 49 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 50 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 51 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 52 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 53 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 54 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 55 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 56 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 57 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 58 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 59 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 60 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 61 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 62 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 63 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 64 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 65 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 66 of 87




                         EXHIBIT D
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 67 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 68 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 69 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 70 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 71 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 72 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 73 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 74 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 75 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 76 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 77 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 78 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 79 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 80 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 81 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 82 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 83 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 84 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 85 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 86 of 87
Case 1:17-cv-05353-GBD-HBP Document 58-2 Filed 04/15/19 Page 87 of 87
